DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 6/16/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19, 22-23 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/059398 A1 or WO2016001466A1 (Machine translation into English) or CN105754146A (Machine translation into English) all three individual in view of either KANGAS, H. et al. High-consistency enzymatic fibrillation (Hef Cel)—a cost-efficient way to produce cellulose nanofibrils (CNF). In :Advanced Materials: Tech Connect Briefs, 22.05.2016, 181-183, ISBN or FI 126698 (B).
WO 2011/059398 A1 discloses a nanopaper comprising clay and microfibrillated cellulose nanofibres wherein the MFC nanofibres and the layered clay are orientated substantially parallel to the paper surface. The invention further relates to a method of making the nanopaper and the use of the nanopaper. See page 7 for concentration of cellulose nanofibers which is 10 to 50 wt% used as a binder in the composite. Claims 26-30 teach a method of using the nanocomposite to coat a surface. Also see claims 14-15 for a coating. 
WO2016001466A1 and CN105754146A both individual teach bio-based non-toxic fire retardants composition comprising defibrillated nanocellulose fibers in combination with a clay like mineral (mica, talc, montmorillinite etc.).
WO 2011/059398 A1, WO2016001466A1 and CN105754146A all differ from applicant’s claimed invention in that they do not disclosure the use of defibrillated nanocellulose fibers which have a consistency of 8 to 60% as set forth in applicant’s independent claim 19.
The secondary reference to KANGAS, H. et al. High-consistency enzymatic fibrillation (Hef Cel)—a cost-efficient way to produce cellulose nanofibrils (CNF), directly teaches the making nanocellulose fibers which have a consistency of 20-40%.
The secondary reference to FI 126698 (B) directly teaches the making nanocellulose fibers which have a consistency of 10-60%.
It would have been obvious to one having ordinary skill in the art to use the disclosure of said secondary references on the benefits (higher fiber weight load, less need to evaporate excess water etc.) of using defibrillated nanocellulose fibers which have high consistency, as strong motivation to actually use such high consistency fibers in the flame retardant compositions disclosed by said primary references. To use said flame retardant composites to coat a surface of an article would also have been obvious over the combinations of said references since said is a suggested use of said composites. 

Claim Objections
Claim 40 is objected to because of the following informalities. Claim 40 is a duplicate of claim 21.  Appropriate correction is required.

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-21 are deemed to be free of any prior-art rejections because the above combination prior-art references do not adequately provide sufficient guidance to make an article that has applicant’s claimed limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764